Citation Nr: 0509718	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  02-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1952 to December 
1958.  The record also reflects a possible period of service 
from October 1948 to May 1952 that has not yet been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating for bilateral hearing loss, 
effective December 2, 1997.  In February 2002, the veteran 
filed a notice of disagreement (NOD) with respect to the 
initial rating assigned for bilateral hearing loss.  A 
statement of the case (SOC) was issued in May 2002, and the 
veteran filed a substantive appeal in June 2002.  

In January 2004, the Board granted a higher initial rating of 
40 percent for bilateral hearing loss, effective December 
1997, and remanded to the RO the matter of the veteran's 
entitlement to an initial rating in excess of 40 percent, for 
further action.  After completing the requested action, the 
RO denied the claim for an initial rating in excess of 40 
percent for bilateral hearing loss (as reflected in a 
December 2004 supplemental SOC (SSOC)).

Because the claim on appeal involves a request for a higher 
initial evaluation following the grant of service connection, 
the Board will continue to characterize the issue on appeal 
in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Audiological evaluation results from January 1998, as well 
as from August 2004, are incomplete.

3.	In December 2001, the veteran had bilateral hearing loss 
manifested by level XI hearing acuity in the right ear and 
level V hearing acuity in the left ear, and the competent 
evidence since December 2001 does not demonstrate or suggest 
any increase in the severity of the veteran's hearing loss 
disability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002);           38 C.F.R. §§ 
3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (as in effect 
before and since June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the May 2002 SOC, the December 2004 supplemental SOC 
(SSOC), and the April 2004 letter sent to the veteran by the 
Appeals Management Center (AMC) (following the Board's 
January 2004 decision/remand), the veteran and his 
representative have received notification of the legal 
criteria governing the claim, the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  Pursuant to the 
aforementioned documents, the veteran has also been afforded 
the opportunity to present evidence and argument in support 
of his claim.  In its April 2004 letter, the AMC requested 
that the veteran provide authorization to enable it to obtain 
any outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state or local agencies, as well as requested that the 
veteran submit any additional evidence in his possession.  
Through this letter, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.              § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, all of these requirements have been met in the instant 
case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not prejudiced the veteran in any way.  

As indicated above, the RO issued the May 2002 SOC explaining 
what was needed to substantiate the claim on appeal within 
three months of the veteran's February 2002 NOD of the 
November 2001 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the veteran has been notified of the VCAA duties to notify 
and assist in the above-noted April 2004 letter; neither in 
response to that letter, nor at any other point during the 
pendency of this appeal, has the veteran informed the RO of 
the existence of any evidence that has not already been 
obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained hospitalization and outpatient treatment reports 
from VA Medical Centers (VAMCs) associated with the Boston 
Healthcare System, dated from October 1980 to January 1994, 
and from March 2003 to July 2004.  The RO has also arranged 
for the veteran to undergo numerous VA examinations in 
connection with the claim on appeal.  Moreover, the veteran 
has submitted in support of his claim statements from 
physicians at South Suburban ENT, in South Weymouth, 
Massachusetts, dated February 2001 and June 2001, as well as 
a June 2001 personal statement.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	 Background

The veteran filed his original claim for service connection 
for bilateral hearing loss on December 2, 1997.

In January 1998, the veteran underwent VA audiological 
evaluation.  The audiologist evaluating the veteran at that 
time reported pure tone thresholds for each ear, but did not 
provide the corresponding frequencies for each threshold.  
(The pure tone thresholds reported were, in the right ear, of 
100, 100, 105+, 105+ and 105, with an average of 104+, and in 
the left ear, of 10, 10, 60, 75, and 80, with an average of 
56.)  With respect to speech discrimination testing, the 
audiologist further noted that the testing yielded "no 
response" as to the right ear (with no actual percentage 
reported), and 88 percent for the left ear.  The audiologist 
diagnosed deafness of the left ear, sensory neural high tone; 
and deafness of the right ear, mixed type profound.  

In its November 2001 rating decision, the RO granted service 
connection and assigned an initial noncompensable rating for 
bilateral sensorineural hearing loss, effective December 2, 
1997.

On authorized audiological evaluation in December 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
110
110
100
110
110
LEFT
10
10
60
75
90

The average of the pure-tone thresholds of the right ear was 
107.5 decibels; the average of the left was 58.75 decibels.  
Speech audiometry revealed speech recognition ability of 0 
percent in the right ear and of 68 percent in the left ear.  
The audiologist evaluating the veteran assessed near normal 
thresholds through 1000 Hertz, with a severe high frequency 
sensorineural loss in the left ear, and a profound 
sensorineural loss in the right ear.  

In its January 2004 decision, the Board granted an initial 
rating of 40 percent for bilateral hearing loss, and remanded 
to the RO the matter of a higher initial rating.  

Treatment records from the Boston Healthcare System, West 
Roxbury Campus, dated from March 2003 to August 2004, include 
a July 2004 VA physician's report that notes the veteran's 
complaint of ongoing hearing loss, that had become 
progressively worse over the past two years.  The physician 
treating the veteran noted an assessment, inter alia, of 
hearing loss that was progressive, and likely secondary to 
exposure history in World War II with explosives.  An August 
2004 report of a consultation with a VA audiologist reflects 
that the veteran underwent audiometric testing at that time, 
and that pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
95
95
--
--
LEFT
10
10
65
--
80

(No values were provided for pure tone thresholds in the 
right ear at 3000 Hertz or 4000 Hertz, or in the left ear at 
3000 Hertz.)  Speech audiometry revealed speech recognition 
ability of between negligible and 52 percent in the right 
ear, and of 92 percent in the left ear.




III.	Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving the veteran's disagreement with the 
initial rating assigned at the time a disability is service 
connected.  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  
 
Initially, the Board notes that, effective June 10, 1999 
(after the December 1997 effective date of the grant of 
service connection, and the assignment of an initial 40 
percent rating), VA amended the portion of the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2004), governing 
evaluation of diseases of the ear, including hearing loss.  
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, VA has the duty to adjudicate 
the claim for increase only under the former criteria for any 
time period prior to the effective date of the new diagnostic 
codes, and to consider the revised criteria for the time 
period commencing on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The Board 
points out that the RO has considered and applied the correct 
versions of the applicable rating criteria for hearing loss 
in adjudicating the veteran's claim (as reflected in the May 
2002 SOC, and the December 2004 SSOC).  Hence, there is no 
due process bar to the Board doing likewise.  

Under both the former and revised criteria, evaluations of 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with average hearing threshold levels as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 cycles per second (Hertz) (Hz).  To evaluate 
the degree of disability from defective hearing, the rating 
schedule establishes eleven auditory acuity levels designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  This component of the criteria for 
rating hearing loss is identical under the pre- and post-June 
10, 1999, versions of the rating schedule.  See 38 C.F.R. § 
4.87 (1998), and 38 C.F.R. § 4.85 (2004).

The version of 38 C.F.R. § 4.86 in effect prior to June 10, 
1999, addressed the use of hearing aids in the conduction of 
audiometry examinations and the evidence used in an award of 
service connection.  It is noted, in this respect, that the 
audiologist that conducted the December 2001 examination (as 
discussed below, the only competent and probative evidence 
for evaluating the veteran's hearing loss disability under 
either rating criteria) reviewed the results of the relevant 
audiometry evaluation in this case, but did not indicate 
that there were any language difficulties or inconsistent 
speech audiometry scores that would otherwise render the use 
of both pure tone average and speech discrimination 
inappropriate and would require evaluation under Table VIa.  
See 38 C.F.R. § 4.85(c) (as in effect prior to June 10, 
1999).

The version of 38 C.F.R. § 4.86 in effect since June 10, 
1999, however, requires that exceptional patterns of hearing 
impairment are to be evaluated as follows:      

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher 
Roman numeral.  Each ear will be evaluated separately.

38 C.F.R. § 4.86, references Table VIa, which reflects the 
schedular criteria contained in Table VI without 
consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

Considering the competent evidence in light of the criteria 
noted above, the Board finds that, since the December 2, 1997 
effective date of the grant of service connection, the 
veteran's bilateral hearing loss has been appropriately 
evaluated as 40 percent disabling, taking into consideration 
both the former and revised rating criteria.    

Initially, the Board notes that since the December 1997 
effective date of the grant of service connection for 
bilateral hearing loss, the veteran has undergone 
audiological evaluation in January 1998 and December 2001 in 
connection with compensation and pension examinations, as 
well as more recently during a August 2004 consultation with 
a VA audiologist.  In its January 2004 decision/remand on the 
matter of a higher initial rating for hearing loss, the Board 
evaluated the veteran's claim solely on the basis of the 
December 2001 audiological evaluation, due to the above-noted 
deficiencies in the January 1998 evaluation report (involving 
the lack of corresponding frequencies for each audiometric 
threshold, and of complete speech discrimination testing 
results); the Board noted then noted that, in view of the 
Board's favorable disposition of the veteran's claim (in 
awarding a 40 percent evaluation since the effective date of 
the grant of service connection), the veteran was not 
prejudiced by this action,.  As regarding the current matter 
on appeal, the Board emphasizes that there continues to be no 
detriment or unfairness to the veteran in considering the 
claim for increase during the timeframe from December 1997 
until December 2001, solely on the basis of the December 2001 
report, given the deficiencies of the January 1998 evaluation 
(rendering it unhelpful in evaluating the veteran's 
disability under the relevant rating criteria), as well as 
that those testing results that were obtained in January 
1998, if anything, suggest a lesser degree of hearing 
impairment than noted in December 2001. 

During time period in which the former rating criteria are 
applicable-from the effective date of the grant of service 
connection up until the June 10, 1999 change in regulation-
the competent and probative findings warrant no more than a 
40 percent disability rating.  

On evaluation in December 2001, the veteran demonstrated 
average decibel loss of 107.5 for the right ear, and 58.75 
for the left ear, and speech discrimination testing results 
of 0 percent for the right ear, and 68 percent for the left.  
Under 38 C.F.R.    § 4.85, Table VI, these findings 
correspond to auditory acuity numeric designations of XI in 
the right ear, and of V in the left ear.  Application of 
these scores to Table VI results in a designation of XI for 
the right ear, and V for the left ear.  These designations of 
impaired efficiency, pursuant to Table VII, correspond to a 
40 percent evaluation for hearing impairment.  

Hence, the currently assigned 40 percent rating for bilateral 
hearing loss remains the appropriate evaluation under the 
former criteria.   

Moreover, since the June 10, 1999 change in criteria, the 
Board similarly finds that no more than the currently 
assigned 40 percent evaluation is warranted.  The testing 
results from the December 2001 audiological evaluation, under 
38 C.F.R. § 4.85, Table VI, correspond to auditory acuity 
numeric designations of XI in the right ear, and of V in the 
left ear (the same numeric designations as provided under the 
former rating criteria).  Given the pure tone thresholds 
demonstrated in the right ear, Table VIa is available for 
application, however, application of that table could not 
result in any numeric designation higher than XI for that 
ear.  The designations of XI for the right (worse) ear and of 
V for the left ear, as demonstrated in December 2001, 
correspond to a 40 percent evaluation, under 38 C.F.R. § 
4.85, Table VII.  

Finally, the Board points out that the competent evidence of 
record since the date of the December 2001 evaluation also 
provides no basis for assignment of any higher rating for 
service-connected bilateral hearing loss.  While in August 
2004, the veteran underwent further audiological evaluation 
through the VA Boston Healthcare System, West Roxbury Campus, 
the Board notes that the audiometric testing results from 
that evaluation are incomplete, and thus do not provide 
sufficient information for calculating the level of hearing 
loss disability under the applicable rating formula.  In any 
event, the audiometric testing results and speech 
discrimination scores that were obtained in August 2004 do 
not appear to differ significantly from those findings 
previously noted in December 2001.  Moreover, the remaining 
medical evidence, consisting entirely of additional VA 
outpatient treatment records, contains no objective findings 
that would suggest any worsening of the veteran's hearing 
loss disability since the date of the December 2001 
audiological evaluation, and the veteran has neither 
submitted or identified any outstanding evidence pertaining 
to the claim for increase in response to the AMC's April 2004 
letter (sent to the veteran following the Board's January 
2004 remand) requesting that he identify any such additional 
evidence.    

Hence, the record presents no basis for assignment of an 
initial rating in excess of 40 percent for bilateral hearing 
loss at any point since the December 2, 1997, effective date 
of the grant of service connection, under either the former 
or revised rating criteria.  

For all the foregoing reasons, the Board must conclude that 
staged rating, pursuant to Fenderson, is not warranted, and 
that the claim for an initial rating in excess of 40 percent 
for bilateral hearing loss must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).



ORDER

An initial rating in excess of 40 percent for bilateral 
hearing loss is denied.  


	                        
____________________________________________
	JACQUELINE E.MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


